t c summary opinion united_states tax_court sweetbush trust david keith jacobs trustee et al petitioners v commissioner of internal revenue respondent docket nos 7616-02s 7621-02s filed date 9460-02s 9462-02s david keith jacobs for petitioners huong t duong for respondent pajak special_trial_judge these cases were heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petitions were filed the decisions to be entered are not reviewable by any other court and this opinion cases of the following petitioners are consolidated herewith bve trust david keith jacobs trustee docket no 7621-02s sweetbush trust david keith jacobs trustee docket no 9460-02s and bve trust david keith jacobs trustee docket no 9462-02s should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year s in issue and all rule references are to the tax_court rules_of_practice and procedure these consolidated cases were heard on respondent’s motions to dismiss for lack of jurisdiction under rule in four cases involving the sweetbush trust and the bve trust the creators of the trusts are alan c schwemmer and esther r schwemmer mr and mrs schwemmer the petitions in these cases were filed for sweetbush trust and bve trust by david-keith jacobs sic mr jacobs a purported trustee for each trust the petitions are replete with tax_protester arguments respondent’s position is that each case should be dismissed on the ground that the petition was not filed by a trustee authorized to bring suit on behalf of the trust petitioners’ responses to respondent’s motions to dismiss were filed in docket numbers 9460-02s and 9462-02s objections to respondent’s motions to dismiss were filed in all four dockets the objections which were signed by mr jacobs have as the core thesis that these cases should be dismissed for lack of subject matter jurisdiction on the grounds that the notice_of_deficiency determination issued use of the terms trust and trustee and their derivatives are intended for narrative convenience only thus no inference should be drawn from our use of such terms regarding any legal status or relationship by respondent was issued on hearsay facts and evidence petitioner demands that respondent provide certified facts or evidence of a statutory correct assessment or tax_liability to support any claimed deficiency lacking a statutory correct assessment or tax_liability the notice_of_deficiency is null and void and this court does not have subject matter jurisdiction insofar as we can ascertain the facts relating to the two trusts created the same day are virtually identical with the exception that richard m schwemmer apparently is one of the trustees in the sweetbush trust and keith a schwemmer apparently is one of the trustees in the bve trust hereinafter we refer only to the sweetbush trust but all comments and holdings apply equally to the bve trust petitioner provided respondent with a memorandum of trust memorandum dated date the memorandum appointed luther j wilson and richard m schwemmer as trustees of the sweetbush trust the memorandum provided notwithstanding any other provision in this trust instrument no power shall be exercised nor any_action taken by the trustees except upon the unanimous consent of all trustees having authority to exercise that power there is no document jointly signed by luther j wilson and richard m schwemmer that authorizes mr jacobs to represent sweetbush trust rule a provides in pertinent part a case shall be brought by and in the name of the person against whom the commissioner determined the deficiency in the case of a notice_of_deficiency or liability in the case of a notice of liability or by and with the full descriptive name of the fiduciary entitled to institute a case on behalf of such person see rule a a case timely brought shall not be dismissed on the ground that it is not properly brought on behalf of a party until a reasonable_time has been allowed after objection for ratification by such party of the bringing of the case and such ratification shall have the same effect as if the case had been properly brought by such party at the hearing the court granted mr jacobs an additional days to provide documentation to refute respondent’s position mr jacobs provided documentation but it did not refute respondent’s position the memorandum refers to the trust_indenture whereby mr and mrs schwemmer as creators created a_trust called sweetbush what is critical in this case is that mr jacobs did not submit a copy of the trust_indenture without this trust_indenture and related documents we do not know who the relevant trustees are nor the powers of the trustees or others named in that instrument if a trustee resigns we do not know if or how a successor trustee is appointed we cannot ascertain whether any of the purported documents presented by mr jacobs were properly executed by the requisite number of persons so as to appoint mr jacobs as trustee the undesignated unsigned undated and incomplete documents provided by mr jacobs are given no weight the other documents without more are incoherent although we gave mr jacobs the opportunity he did not establish a paper trail authorizing him to act as sweetbush’s trustee on the record before us we find that mr jacobs has failed to establish that he is authorized to act on behalf of sweetbush trust bella vista chiropractic trust v commissioner tcmemo_2003_8 jeff burger prods llc v commissioner tcmemo_2000_72 respondent filed motions for summary_judgment in docket numbers 9460-02s and 9462-02s these motions will be denied as moot all of the arguments and contentions that have not been analyzed herein have been considered but do not require any further discussion to reflect the foregoing orders of dismissal for lack of jurisdiction granting respondent’s motions will be entered in all four dockets respondent’s motions for summary_judgment will be denied in docket nos 9460-02s and 9462-02s
